People v Mohammad (2017 NY Slip Op 02447)





People v Mohammad


2017 NY Slip Op 02447


Decided on March 29, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2014-05964
 (Ind. No. 2076/12)

[*1]The People of the State of New York, respondent,
vAamir Shaikh Mohammad, appellant.


Goldstein & Weinstein, Bronx, NY (David J. Goldstein of counsel), for appellant.
Madeline Singas, District Attorney, Mineola, NY (Daniel Bresnahan and Pamela Kelly-Pincus of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Delligatti, J.), rendered December 19, 2013, convicting him of criminal sexual act in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the Supreme Court failed to inform him of the immigration consequences of his plea of guilty is unpreserved for appellate review (see People v Peque, 22 NY3d 168, 183; People v Egbunike, 133 AD3d 776, 777; People v DiPietro, 115 AD3d 977). In any event, the contention is belied by the record, which reveals that both the defendant's counsel and the court advised the defendant of the possibility that he would be deported as a result of his plea of guilty (see People v Pastor, 28 NY3d 1089; People v Egbunike, 133 AD3d at 777; People v Martial, 125 AD3d 688, 689; People v DiPietro, 115 AD3d 977).
LEVENTHAL, J.P., SGROI, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court